t c summary opinion united_states tax_court peter k chow petitioner v commissioner of internal revenue respondent docket no 19059-03s filed date peter k chow pro_se bradley c plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax of dollar_figure pursuant to sec_6651 an addition_to_tax of dollar_figure pursuant to sec_6651 and an addition_to_tax of dollar_figure pursuant to sec_6654 for the taxable_year after a concession1 by respondent the issues for decision are whether petitioner was engaged in the trade_or_business of trading securities whether petitioner may deduct for taxable_year a net_operating_loss nol which purportedly arose in taxable_year whether petitioner may exclude any portion of his disability benefits from income for taxable_year and whether petitioner is liable for additions to tax pursuant to sec_6651 and sec_6654 for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference on the date the petition was filed in this case petitioner resided in north potomac maryland 1in the notice_of_deficiency as previously stated respondent determined petitioner was liable for an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 however at trial respondent conceded that petitioner was not liable for the addition_to_tax under sec_6651 until when he was placed on short-term disability the petitioner was employed as an insurance agent for metropolitan life and affiliated companies inc met life petitioner--who holds an m b a degree--was previously employed by met life as a systems analyst and a financial planner petitioner also has been employed as an investment broker and is a registered investment_advisor petitioner suffers from serious medical conditions and physical impairments petitioner was placed on short-term disability in whereupon he was periodically examined for years before he was placed on long-term disability he has remained on long-term disability continuously since petitioner failed to file a tax_return for respondent prepared a substitute return and determined petitioner’s income_tax_liability and accordingly an amount in deficiency based on income as reported by third-party payers petitioner did not make any estimated income_tax payments for at a partial trial on date petitioner appeared before this court and--for the first time--delivered to respondent a completed federal_income_tax return for upon discovering that respondent had not reviewed the material contained in petitioner’s return this court retained jurisdiction issuing an order for both parties to submit written status reports however before petitioner offered his completed return this court heard testimony regarding the nature of the disability benefits paid to petitioner by met life in in sum although he did not raise the issue in his underlying petition petitioner argued that because he paid one-sixth of the premiums for his disability insurance_policy from his after-tax_income the amount attributable to his contribution should not be included in his gross_income following the partial trial and after reviewing petitioner’s submitted return respondent concluded that petitioner had improperly deducted expenses arising from his buying and selling of stock futures contracts respondent also concluded that petitioner had improperly excluded from income one-sixth of his disability benefits without a proper basis for doing so and impermissibly carried over a net_operating_loss from his taxable_year included among the stipulated exhibits for this case is a copy of petitioner’s form_1040 u s individual_income_tax_return for the taxable_year that petitioner supplied to respondent on date on the form_1040 petitioner reported dollar_figure in wages salaries and tips a business loss on schedule c profit or loss from business of dollar_figure a capital_loss on schedule d capital_gains_and_losses of dollar_figure pensions and annuities totaling dollar_figure and total social_security_benefits line 20a of dollar_figure with taxable social_security_benefits line 20b of dollar_figure in addition petitioner reported a loss of dollar_figure as an adjustment to long-term disability_income of the dollar_figure reported in wages salaries and tips met life reported to respondent wage income totaling dollar_figure pension income was reported by the social_security administration as dollar_figure dollar_figure was reported as income from interest and dividends and dollar_figure was reported by putnam investments as an early ira distribution further trial of this case was held on date petitioner argued that he was engaged in the trade_or_business of short-term trading of stock futures contracts during petitioner deducted both his business_expenses from the gross_receipts of his investment transactions and a capital_loss arising from these activities petitioner also claimed a carry over of a net_operating_loss from to his taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to the issue in the present case was petitioner engaged in a trade_or_business the term trade_or_business is not defined by the internal_revenue_code 480_us_23 889_f2d_29 2d 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 cir affg 92_tc_180 the determination of whether petitioner’s securities activities during the year in issue constituted a trade_or_business is a question of fact 312_us_212 estate of yaeger v commissioner supra pincite paoli v commissioner tcmemo_1991_351 in determining whether a taxpayer in a securities activity is engaged in a trade_or_business courts have distinguished between ‘traders’ who are in a trade_or_business and ‘investors’ who are not mayer v commissioner tcmemo_1994_209 and the cases cited therein managing security investments no matter what the extent or scope of such activity is seen as the work of a mere investor not the trade_or_business of a trader estate of yaeger v commissioner supra pincite see also 373_us_193 higgins v commissioner supra pincite paoli v commissioner supra beals v commissioner tcmemo_1987_171 the outcome is the same notwithstanding the amount of time the individual devotes to the activity even full-time market activity in managing and preserving one’s own estate is not embraced within the phrase ‘carrying on a business’ and salaries and other expenses incident to the operation are not deductible as having been paid_or_incurred in a trade_or_business commissioner v groetzinger supra pincite however under certain circumstances an investor’s expenses may be deductible pursuant to sec_212 if incurred in the production_of_income sec_212 whipple v commissioner supra pincite 372_us_39 petitioner has not argued this point in the alternative to determine whether a taxpayer who manages his own investments is a trader we consider the following nonexclusive factors the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions 721_f2d_810 fed cir therefore as stated in mayer v commissioner t c memo a taxpayer’s activities constitute the trade_or_business of trading only where both of the following are true the taxpayer’s trading is substantial 89_tc_445 paoli v commissioner supra walker v commissioner tcmemo_1990_609 in this regard sporadic trading will not constitute a trade_or_business commissioner v groetzinger supra pincite paoli v commissioner supra the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes moller v united_states supra pincite 530_f2d_1332 9th cir affg tcmemo_1974_164 liang v commissioner 23_tc_1040 walker v commissioner supra rather than to profit from the long-term holding of investments estate of yaeger v commissioner supra pincite paoli v commissioner supra in connection with this courts look at whether the taxpayer’s securities income is principally derived from the frequent sale of securities rather than from dividends interest or long-term appreciation moller v united_states supra pincite purvis v commissioner supra pincite king v commissioner supra pincite liang v commissioner supra pincite petitioner has offered into evidence trading records which substantiate his purchasing and selling of paired purchases and sales of futures contracts during taxable_year it is clear from petitioner’s trading records that these activities sought to profit from short-term market swings however petitioner’s records show trading activities only during the months of april may august and december of in fact petitioner’s records indicate trading activities on only days during taxable_year further although petitioner testified that he handled his securities investments in a businesslike manner that fact is irrelevant to our determination of whether he was a trader or a mere investor see higgins v commissioner supra pincite moller v united_states supra pincite in higgins v commissioner supra pincite the taxpayer had substantial investments in real_estate stocks and bonds he devoted a considerable amount of time to oversight of his investments id he maintained two offices from which he conducted his investment activities in his new york office the taxpayer employed an office manager an assistant an accountant and a stenographer clerk 39_bta_1005 affd 111_f2d_795 2d cir affd 312_us_212 the taxpayer employed an additional employee who worked in the paris office id despite the taxpayer’s businesslike conduct of his investment activities the supreme court held that he was a mere investor and his activity did not constitute a trade_or_business higgins v commissioner u s pincite on the basis of the facts and circumstances of the present case we find that petitioner’s trading activities were not regular continuous and frequent enough for him to be considered a trader during taxable_year therefore petitioner was an investor not a trader as such he was not conducting a trade_or_business commissioner v groetzinger u s pincite whipple v commissioner supra pincite 89_tc_445 paoli v commissioner supra net_operating_loss because petitioner is not in a trade_or_business of trading securities he is not entitled to any net_operating_loss of such nonexistent business furthermore as of the time of trial respondent had not accepted petitioner’s form_1040 u s individual_income_tax_return as a valid_return therefore any carryover losses claimed by petitioner whether nol losses or capital carryover losses have not been proven by petitioner thus any such losses cannot be deducted by petitioner for taxable_year disability benefits included in the stipulated exhibits for this case is literature from met life detailing petitioner’s long-term disability insurance which provides an explanation of the taxable consequences resulting from the payout of disability benefits at trial petitioner testified that he had selected option as his long-term disability plan and asserted that because his monthly contribution an amount equal to one-sixth for the premium was deducted from his paycheck ‘after taxes’ that he should accordingly be entitled to exclude from his gross_income that amount attributable to his contribution one-sixth of the approximately dollar_figure paid as disability_income by met life in however it is clear from the information provided in the met life literature that petitioner is misguided in maintaining this position first at ltd-2 the brochure describes the taxability of the payouts stating that since the employee paid for the cost of the ltd coverage on a before tax basis the ltd benefits are taxable when you receive them then at ltd-14 the brochure reads option bases long-term disability benefits on percent of the participant’s pre-disability income ltd refers to met life’s long-term disability policy brochure under present law disability benefit payments are generally considered as part of gross taxable_income for federal_income_tax purposes when you are disabled the company will not automatically withhold income taxes from your ltd benefits however you may arrange with the company’s claim unit to have federal income taxes withheld although petitioner testified that his portion of the premium was paid with ‘after tax’ dollars both the brochure detailing the plan and the petitioner’s pay statement provide no evidentiary corroboration for these claims petitioner has failed to provide any evidence illustrating that tax was otherwise withheld from his disability payments in accordingly petitioner is not entitled to exclude from gross_income one-sixth of the total amount of disability benefits paid to him in the year at issue additions to tax a sec_6651 respondent determined an addition_to_tax as a result of petitioner’s failure_to_file timely his federal_income_tax return for the year at issue sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed for filing unless petitioner proves that such failure_to_file was due to reasonable_cause and not willful neglect sec_6651 higbee v commissioner t c pincite respondent must carry the burden of production with respect to the addition_to_tax under sec_6651 sec_7491 higbee v commissioner supra pincite to satisfy respondent's burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is imposed on the net amount due sec_6651 the addition_to_tax is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs w illful neglect means a conscious intentional failure or reckless indifference 469_us_241 at trial petitioner testified that his income_tax return was not filed timely because of both his medical afflictions and his belief that he was being erroneously targeted by respondent as a tax_shelter marketer petitioner also responded that he accepted full responsibility for his failure to timely file his return petitioner also testified that although he hired persons to trade stock futures for him he did not hire anyone to help prepare his taxes because ‘he didn’t really know how much of an impact it would have ’ petitioner’s delay in filing a timely tax_return is not due to reasonable_cause petitioner failed to exercise ordinary care and willfully neglected to file his federal tax_return timely as a general_rule taxpayers are charged with knowledge of the law 99_tc_202 a taxpayer need not be an expert in tax law to know that tax returns have fixed filing dates united_states v boyle supra pincite petitioner’s federal_income_tax return was due on date petitioner filed his return on date and offered no rational explanation for his failure_to_file the return timely petitioner failed to show that he exercised ordinary care and prudence in this case accordingly petitioner is liable for the addition_to_tax under sec_6651 respondent is sustained on this issue b sec_6654 respondent also determined that petitioner is liable for an addition_to_tax for the underpayment of estimated_tax pursuant to sec_6654 for taxable_year sec_6654 provides that in the case of an underpayment of estimated_tax by an individual there shall be added to the tax an amount determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 niedringhaus v commissioner supra pincite the amount of the addition_to_tax under sec_6654 stated in the notice_of_deficiency is based on the return respondent prepared for petitioner before the issuance of the notice_of_deficiency nothing in the record indicates petitioner made the required amount of estimated_tax payments for taxable_year petitioner has not shown that he falls within any of the exceptions to the sec_6654 addition_to_tax see sec_6654 75_tc_1 accordingly we conclude petitioner is liable for the addition_to_tax pursuant to sec_6654 for taxable_year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and respondent’s concession decision will be entered for respondent except as to the addition_to_tax pursuant to sec_6651
